SOM E of the jurors on trial offhe issue in an action at common law, brought by the defendent against the plan tiff, appearing by their own examinations, (a) taken in this cause, to have believed the defendent intitled to one half of a lottery ticket, and upon that supposition to have calculated the damages assessed for him, although that he was intitled oidy to one fourth, if to any, part of the ticket, appeared manifestly from abundant testimony ; the court, the 8 day of march, 1794, ordered another trial of the issue.

 See the case between Cochran and Street, ante.